                                            Case 3:21-cv-02935-SI Document 14 Filed 07/26/21 Page 1 of 2




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        RACHELLE EVANS,
                                   4                                                   Case No. 21-cv-02935-SI (SI)
                                                       Plaintiffs,
                                   5
                                                v.                                     PRETRIAL SCHEDULING ORDER
                                   6                                                   (CIVIL)
                                        CITY & COUNTY OF SAN FRANCISCO,
                                   7
                                        Defendants.
                                   8

                                   9

                                  10   It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:

                                  11   FURTHER CASE MANAGEMENT: 10/22/2021 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the conference.
                                  12
Northern District of California
 United States District Court




                                  13   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

                                  14   NON-EXPERT DISCOVERY CUTOFF is: 5/6/2022.
                                  15

                                  16   DESIGNATION OF EXPERTS: 6/27/2022; REBUTTAL: 7/8/2022;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  17

                                  18   EXPERT DISCOVERY CUTOFF is: 7/29/2022.
                                  19   DISPOSITIVE MOTIONS SHALL be filed by; 9/9/2022;
                                            Opp. Due: 9/23/2022; Reply Due: 9/30/2022;
                                  20        and set for hearing no later than 10/14/2022 at 10:00 AM.
                                  21   PRETRIAL PAPERWORK due: 11/1/2022.
                                       PRETRIAL CONFERENCE DATE: 11/15/2022 at 3:30 PM.
                                  22

                                  23   JURY TRIAL DATE: 11/28/2022 at 8:30 AM.
                                            Courtroom 1, 17th floor.
                                  24

                                  25   SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                  26   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects of the
                                       case, including settlement. Parties SHALL conform to the attached instructions. Plaintiff is
                                  27   ORDERED to serve a copy of this order on any party subsequently joined in this action.
                                  28
                                           Case 3:21-cv-02935-SI Document 14 Filed 07/26/21 Page 2 of 2




                                   1          IT IS SO ORDERED.

                                   2

                                   3   Dated: July 23, 2021

                                   4                                         ____________________________________
                                                                             SUSAN ILLSTON
                                   5                                         United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                             2
